                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

JORDAN MAY, JASMINE MAY, and                          §
AVA MAY, as next of kin of JUAN                       §
ONEIL MAY decedent; and JINDIA                        §
MAY BLOUNT, individually and as                       §
representative of THE ESTATE OF                       §
JUAN ONEIL MAY, deceased,                             §
                                                      §
                   Plaintiffs,                        §
                                                      §
v.                                                    §        Civil Action No. 3:16-CV-1674-L
                                                      §
CITY OF ARLINGTON, TEXAS, a                           §
municipality; and THEDRICK ANDRES,                    §
individually and in his official capacity as          §
a Police Officer for the CITY OF                      §
ARLINGTON,                                            §
                                                      §
                    Defendants.                       §

                             MEMORANDUM OPINION AND ORDER

       Before the court are Defendant City of Arlington’s Third Motion to Dismiss Under Rules

12(b)(1) and 12(b)(6) and Brief Filed in Response to Plaintiffs’ Second Amended Original

Complaint (Doc. 28), filed May 14, 2018; and Thedrick Andres’ Motion to Dismiss Plaintiffs’

Second Amended Complaint (Doc. 30), filed May 31, 2018. Plaintiffs did not file a response to

the motions. 1 After careful consideration, the court grants Defendant City of Arlington’s Third

Motion to Dismiss Under Rules 12(b)(1) and 12(b)(6) (Doc. 28) to the extent that all federal

claims are dismissed with prejudice; and also grants Defendant Thedrick Andres’ Motion to

Dismiss Plaintiffs’ Second Amended Complaint (Doc. 30) with respect to Plaintiffs’ federal

claims, and dismisses with prejudice such claims.


       1
           This is the second time that Plaintiffs have not filed a response to motions to dismiss.

Memorandum Opinion and Order – Page 1
I.     Background

       The court will not set in detail the background regarding this action, as it has been set

forth sufficiently in two prior Memorandum Opinion and Orders regarding previously filed

motions to dismiss. See Docs. 12 & 24.

       In Plaintiffs’ Second Amended Original Complaint (“Second Amended Complaint”)

(Doc. 25), which is the live pleading in this action, Plaintiffs Jordan May, Jasmine May, and Ava

May as next of kin of Juan O’Neil May (“Juan May”), decedent; and Jindia May Blount,

individually and as representative of the estate of Juan May, deceased, assert claims against the

City of Arlington (the “City”) and Thedrick Andres (“Andres”) as a result of the fatal shooting of

Juan May on June 21, 2014. Specifically, Plaintiffs assert claims against the City and Andres

under the Fourth Amendment to the United States Constitution pursuant to 42 U.S.C. § 1983 (“§

1983”); claims for wrongful death under Texas law; a survival claim under Texas law; and a civil

rights claim under § 1983 for violation of familial relationship. The common theme of Plaintiffs’

claims is that Andres used excessive force when he shot and killed Juan May and wrongfully

caused his death, and that May’s death was the result of unconstitutional policies or customs of

the City.

       In its motion, the City contends that: (1) the court lacks jurisdiction over Plaintiffs’

claims for punitive damages under federal law; (2) Plaintiffs have not adequately alleged that

Juan May was injured as a result of a constitutionally deficient policy or custom of the City; and

(3) Plaintiffs failed to file the Second Amended Complaint by April 20, 2018, which was the

deadline established by the court. 2


       2
         The City and Andres both make this argument. The Second Amended Complaint was filed on
April 21, 2018, one day late. The court denies this argument as a basis for dismissing the Second

Memorandum Opinion and Order – Page 2
       Andres contends that, unless Plaintiffs have sufficiently alleged a claim for excessive

force under the Fourth Amendment to the United States Constitution, all federal claims fail as a

matter of law. He contends that he is entitled to qualified immunity and that Plaintiffs have

failed to plead facts to overcome his defense of qualified immunity. The court first addresses the

City’s motion.

       Once again, the court reminds the parties that it is required to accept all well-pleaded

facts of a complaint as true and view them in the light most favorable to Plaintiffs. Sonnier, 509

F.3d at 675. The court restates this important principle of law because both Defendants, at times,

clearly do not accept Plaintiffs’ view or version of what transpired the night of June 21, 2014.

Whether Defendants disagree with the narrative told by Plaintiffs is of no moment, as the court

simply is dealing with this case at the motion-to-dismiss stage and only tests the sufficiency of

the pleadings. If allegations are well-pleaded, it is not for the court to determine whether they

ultimately prove to be true. That is grist for another day. Accordingly, all matters that the City

and Andres question as true are disregarded if the specific allegations support Plaintiffs’

positions.

       Further, at times, the City and Andres argue matters that are evidentiary in nature and not

part of the pleadings. Matters that are not part of the pleadings have been ignored by the court,

and the court will consider the context in which allegations are made and make reasonable

inferences based upon those allegations. Defendants know this, but they continue to inject

matters that are not part of the pleadings and provide their interpretations of straightforward

allegations to dampen what Plaintiffs have set forth in the Second Amended Complaint.



Amended Complaint because it exalts form over substance, and Defendants have failed to show the court
how they have suffered any legal prejudice by a filing that was one day late.

Memorandum Opinion and Order – Page 3
         Finally, many of Plaintiffs’ allegations in the Second Amended Complaint are simply

inapposite and argumentative, and do not assist the court in its analysis and determination of the

pending motions to dismiss. As such, the irrelevant allegations have been disregarded by the

court.

         This case presents a regrettable set of facts and is highly charged with emotions, but this

does not lessen the parties’ obligation to maintain complete candor with the court. The absence

of complete candor by engaging in conduct described in the three preceding paragraphs hinders

the prompt administration of justice, as it unnecessarily requires the court to divert its attention

from the real issues and deal with time-consuming red herrings and rabbit trails.

II.      The City’s Motion to Dismiss

                A.      Rule 12(b)(6) – Failure to State a Claim

         To defeat a motion to dismiss filed pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure, a plaintiff must plead “enough facts to state a claim to relief that is plausible on

its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007); Reliable Consultants, Inc.

v. Earle, 517 F.3d 738, 742 (5th Cir. 2008); Guidry v. American Pub. Life Ins. Co., 512 F.3d 177,

180 (5th Cir. 2007). A claim meets the plausibility test “when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged. The plausibility standard is not akin to a ‘probability requirement,’ but it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (internal citations omitted). While a complaint need not contain

detailed factual allegations, it must set forth “more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (citation

omitted). The “[f]actual allegations of [a complaint] must be enough to raise a right to relief

Memorandum Opinion and Order – Page 4
above the speculative level . . . on the assumption that all the allegations in the complaint are true

(even if doubtful in fact).” Id. (quotation marks, citations, and footnote omitted). When the

allegations of the pleading do not allow the court to infer more than the mere possibility of

wrongdoing, they fall short of showing that the pleader is entitled to relief. Iqbal, 556 U.S. at

679.

       In reviewing a Rule 12(b)(6) motion, the court must accept all well-pleaded facts in the

complaint as true and view them in the light most favorable to the plaintiff. Sonnier v. State

Farm Mutual Auto. Ins. Co., 509 F.3d 673, 675 (5th Cir. 2007); Martin K. Eby Constr. Co. v.

Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004); Baker v. Putnal, 75 F.3d 190, 196

(5th Cir. 1996). In ruling on such a motion, the court cannot look beyond the pleadings. Id.;

Spivey v. Robertson, 197 F.3d 772, 774 (5th Cir. 1999). The pleadings include the complaint and

any documents attached to it. Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498-99 (5th

Cir. 2000).   Likewise, “‘[d]ocuments that a defendant attaches to a motion to dismiss are

considered part of the pleadings if they are referred to in the plaintiff’s complaint and are central

to [the plaintiff’s] claims.’” Id. (quoting Venture Assocs. Corp. v. Zenith Data Sys. Corp., 987

F.2d 429, 431 (7th Cir. 1993)). In this regard, a document that is part of the record but not

referred to in a plaintiff’s complaint and not attached to a motion to dismiss may not be

considered by the court in ruling on a 12(b)(6) motion. Gines v. D.R. Horton, Inc., 699 F.3d 812,

820 & n.9 (5th Cir. 2012) (citation omitted). Further, it is well-established and ‘“clearly proper

in deciding a 12(b)(6) motion [that a court may] take judicial notice of matters of public

record.”’ Funk v. Stryker Corp., 631 F.3d 777, 783 (5th Cir. 2011) (quoting Norris v. Hearst

Trust, 500 F.3d 454, 461 n.9 (5th Cir. 2007) (citing Cinel v. Connick, 15 F.3d 1338, 1343 n.6

(5th Cir. 1994)).

Memorandum Opinion and Order – Page 5
       The ultimate question in a Rule 12(b)(6) motion is whether the complaint states a valid

claim when it is viewed in the light most favorable to the plaintiff. Great Plains Trust Co. v.

Morgan Stanley Dean Witter, 313 F.3d 305, 312 (5th Cir. 2002). While well-pleaded facts of a

complaint are to be accepted as true, legal conclusions are not “entitled to the assumption of

truth.” Iqbal, 556 U.S. at 679 (citation omitted). Further, a court is not to strain to find

inferences favorable to the plaintiff and is not to accept conclusory allegations, unwarranted

deductions, or legal conclusions. R2 Invs. LDC v. Phillips, 401 F.3d 638, 642 (5th Cir. 2005)

(citations omitted). The court does not evaluate the plaintiff’s likelihood of success; instead, it

only determines whether the plaintiff has pleaded a legally cognizable claim. United States ex

rel. Riley v. St. Luke’s Episcopal Hosp., 355 F.3d 370, 376 (5th Cir. 2004). Stated another way,

when a court deals with a Rule 12(b)(6) motion, its task is to test the sufficiency of the

allegations contained in the pleadings to determine whether they are adequate enough to state a

claim upon which relief can be granted. Mann v. Adams Realty Co., 556 F.2d 288, 293 (5th Cir.

1977); Doe v. Hillsboro Indep. Sch. Dist., 81 F.3d 1395, 1401 (5th Cir. 1996), rev’d on other

grounds, 113 F.3d 1412 (5th Cir. 1997) (en banc). Accordingly, denial of a 12(b)(6) motion has

no bearing on whether a plaintiff ultimately establishes the necessary proof to prevail on a claim

that withstands a 12(b)(6) challenge. Adams, 556 F.2d at 293.

               B.     Standard for Municipal Liability Under 42 U.S.C. § 1983

       A governmental entity can be sued and subjected to monetary damages and injunctive

relief under 42 U.S.C. § 1983 only if its official policy or custom causes a person to be deprived

of a federally protected right. Board of the Cty. Comm’rs of Bryan Cty. v. Brown, 520 U.S. 397,

403 (1997); Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978). A

governmental entity cannot be liable for civil rights violations under a theory of respondeat

Memorandum Opinion and Order – Page 6
superior or vicarious liability. Id.; see also Baskin v. Parker, 602 F.2d 1205, 1208 (5th Cir.

1979). Official policy is defined as:

       1.     A policy statement, ordinance, regulation, or decision that is officially
       adopted and promulgated by the [city] lawmaking officers or by an official to
       whom the lawmakers have delegated policy-making authority; or

       2.      A persistent, widespread practice of [city] officials or employees which,
       although not authorized by officially adopted and promulgated policy, is so
       common and well-settled as to constitute a custom that fairly represents [city]
       policy. Actual or constructive knowledge of such custom must be attributable to
       the governing body of the [city] or to an official to whom that body had delegated
       policy-making authority.

Webster v. City of Houston, 735 F.2d 838, 841 (5th Cir. 1984) (en banc); Bennett v. City of

Slidell, 735 F.2d 861, 862 (5th Cir. 1984) (en banc). For purposes of a motion to dismiss under

Rule 12(b)(6), a plaintiff must plead facts from which the court can reasonably infer that the

“challenged policy was promulgated or ratified by the city’s policymaker.” Groden v. City of

Dallas, Texas, 826 F.3d 280, 285 (5th Cir. 2016). “[C]ourts should not grant motions to dismiss

for [the] fail[ure] to plead the specific identity of the policymaker.” Id. (citing Johnson v. City of

Shelby, Miss., 135 S. Ct. 346 (2014)).

       The ultimate question in deciding the sufficiency of a complaint is whether a person has

alleged facts to show that a policymaker promulgated or ratified an unconstitutional policy or

custom that resulted in injury to him or her. Although a plaintiff need not offer proof of his or her

allegations at the pleading stage, a plaintiff “must plead facts that plausibly support each element

of § 1983 municipal liability.” Peña v. City of Rio Grande, Tex., 879 F.3d 613, 621 (5th Cir.

2018) (citation omitted). In other words, a plaintiff must set forth facts, or those from which the

court can reasonably infer, that: “(1) an official policy; (2) promulgated by the municipal

policymaker; (3) was the moving force behind the violation of a constitutional right.” Hicks-


Memorandum Opinion and Order – Page 7
Fields v. Harris Cty., 860 F.3d 803, 808 (5th Cir. 2017) (footnote and citations omitted).

“Official municipal policy includes the decisions of a government’s lawmakers, the acts of its

policymaking officials, and practices so persistent and widespread as to practically have the force

of law.” Connick v. Thompson, 563 U.S. 51, 61 (2011) (citations omitted).

       To defeat “a motion to dismiss, a complaint’s ‘description of a policy or custom and its

relationship to the underlying constitutional violation . . . cannot be conclusory; it must contain

specific facts.’” Balle v. Nueces Cty. Tex., 690 F. App’x 847, 852 (5th Cir. 2017) (quoting Spiller

v. City of Tex. City Police Dep’t, 130 F.3d 162, 167 (5th Cir. 1997)). In other words, the

pleadings are adequate with respect to a section 1983 claim against a city when they set forth

“specific factual allegations that allow a court to reasonably infer that a policy or practice exists

and that the alleged policy or practice was the moving force” for the constitutional violation

asserted. Id. (citation omitted). Although Spiller is over twenty years old, its holding that

allegations of an allegedly unconstitutional policy or custom of a local government may not be

stated conclusorily but must set forth specific facts is still solid law, and it was recently cited

with approval by the Fifth Circuit in Peña. 879 F.3d at 622. If a complaint does not meet the

standard set forth in Spiller, an action cannot “proceed beyond the pleading stage.” Id.

       The policy or custom relied upon to establish liability may include the inaction of official

policymakers, but only when such inaction constitutes “deliberate indifference” to the rights of

the plaintiff, and such indifference is a “closely related” cause of the plaintiff’s injuries. City of

Canton v. Harris, 489 U.S. 378, 388, 391 (1989). The failure or inaction “must amount to an

intentional choice, not merely an unintentionally negligent oversight.” Rhyne v. Henderson Cty.,

973 F.2d 386, 392 (5th Cir. 1992) (citing City of Canton, 489 U.S. at 390). Accordingly,

municipal liability cannot be imposed against a city because of the negligence of its employees.

Memorandum Opinion and Order – Page 8
To do so would predicate liability on a theory of respondeat superior, which is not allowed under

Monnell. 436 U.S. at 694.

               C.      Analysis Regarding Municipal Liability of the City

                       1.     The Allegations of Plaintiffs’ Second Amended Complaint

       The court summarizes the relevant allegations of Plaintiffs’ pleadings regarding

municipal liability. The court, however, in ruling on the motions to dismiss, focuses only on the

salient allegations necessary and relevant to make a dispositive ruling.

       The City contends that the allegations of Plaintiffs’ Second Amended Complaint are

conclusory and general, and fail to show that any policy or custom of the City caused Plaintiffs

to be deprived of a constitutionally protected right. For this reason, the City contends that

Plaintiffs’ Second Amended Complaint fails to meet the pleading requirements of Twombly and

Iqbal, that the allegations of Plaintiffs’ pleading fail to state a claim upon which relief can be

granted regarding municipal liability, and that the federal claims regarding municipal liability

against the City should be dismissed. The court agrees.

       The court in two separate opinions previously set forth the pleading requirements for

municipal liability. (Doc. 12 at 15; Doc. 24 at 8-14). Plaintiffs’ Second Amended Complaint

fares no better than their First Amended Complaint (Doc. 17), despite the court’s explanation

why it failed short of meeting the pleading requirements to defeat a Rule 12(b)(6) motion.

       In the Second Amended Complaint, Plaintiffs contend that the use of force by Andres

when he shot Juan May was excessive and that it was the result of several unconstitutional

policies and customs of the City.        In other words, Plaintiffs contend that the allegedly

constitutionally-deficient policies and customs were the moving force that allowed Andres to use

excessive force that killed Juan May and caused them to suffer damages.

Memorandum Opinion and Order – Page 9
       As to the allegedly unconstitutional policies, Plaintiffs contend that the City failed to train

and supervise its police officers, overlooked and covered up officer misconduct, failed to

discipline officers for their misconduct, and turned a “blind eye” to constitutional violations of

its police officers; and that these alleged policies and customs constituted a deliberate and

conscious indifference to citizens’ rights and, thus, resulted in the denial of Juan May’s right to

be free from an unreasonable search and seizure. Pls.’ Sec. Am. Compl. ¶ 67. Plaintiffs also

contend that the City had a policy or custom of authorizing and tacitly encouraging the use of

excessive force by its police officers because the Internal Affairs Division of the Arlington

Police Department (“APD”), past and present chiefs of police of the APD, and former and

present mayors and city councils of the City have taken certain unspecified “formal and informal

actions” that have overlooked misconduct of its police officers against citizens. Pls.’ Sec. Am.

Compl. ¶ 69.

       The allegations regarding municipal policy are conclusory and extremely short on

specificity, and underscore the paucity of specific allegations regarding municipal liability.

Conclusory statements are not specific facts, and the description of the allegedly unconstitutional

policies or customs of the City and their relationship to the alleged underlying constitutional

violation are not specific.

       As stated before, Plaintiffs’ allegations by and large are quite general and conclusory, and

do not meet the pleading requirements of Twombly and Iqbal, or what is necessary to state a

claim for municipal liability. Conclusions are not prohibited, but there must be sufficient factual

bases to support the conclusions.       While Plaintiffs have liberally sprinkled their Second

Amended Complaint with the correct legal buzzwords, the use of such words alone will not state

a claim upon which relief can be granted. Here, the allegations against the City, for the most

Memorandum Opinion and Order – Page 10
part, are no more than a formulaic recital of some of the elements necessary to establish

municipal liability.

       To underscore the conclusory nature of Plaintiffs’ allegations, the court provides the

following example: A person may say that another person is drunk or intoxicated, but, without

more, this is merely a conclusion and without at least some of the underlying facts to support the

conclusion, a determination cannot be made with respect to whether there is a reasonable belief

to infer that the person may be intoxicated. On the other hand, if the person states that the other

person smelled of alcohol, had glassy and bloodshot eyes, had slurred speech, walked unsteadily

or staggered, had poor coordination or reacted slowly in physical movement or in response to

questions, kept repeating himself or talking incessantly, and was overly loud and energetic, these

would be some of the underlying facts or allegations for the court to reasonably infer that such

person was intoxicated. Plaintiffs’ allegations regarding the alleged policies or customs of the

City teem with conclusions and unsupported allegations. As such, they do not rise above the

speculative level. Given the numerous deficiencies in the allegations against the City, the court

cannot reasonably infer that it would be liable to Plaintiffs for the misconduct alleged in the

Second Amended Complaint.

       Plaintiffs do make a few allegations regarding the lack of training with respect to the use

of deadly force that are more specific than their overall allegations regarding municipal liability;

however, the allegations, nevertheless, fall short of stating a claim upon which relief can be

granted for municipal liability against the City. See Pls.’ Sec. Am. Compl. ¶¶ 74-76, and 80.

They allege that “recruiting ordinary citizens, putting them through a 6 to 9 month training

academy and placing them on the streets of [Arlington] armed with deadly weapons is enough to

support municipal liability.” Pls.’ Sec. Am. Compl. ¶ 74. In conjunction with this theory,

Memorandum Opinion and Order – Page 11
Plaintiffs allege that the City failed “to provide adequate training and vetting” of Andres and that

the City’s “decision to offer only 32 weeks of inadequate training[] to graduate individuals from

its police academy that are not able to employ non-lethal alternatives and also graduate

individuals that have a deliberate indifference to firing bullets into the chests of unarmed

individuals,” as Andres allegedly did, constitutes deliberate indifference on the part of the City

that was the moving force behind the death of Juan May. Pls.’ Sec. Am. Compl. ¶ 80. The court

disagrees.

        From what the court can draw from these allegations is that the City’s training in its

academy for persons desiring to become police officers is 32 weeks. At one point, Plaintiffs

alleged six to nine months, but they clarified the time in paragraph 80 of their pleadings. The

court has checked the website of the Texas Commission on Law Enforcement (“Commission”),

the state agency that sets the standards and qualifications for one to become a licensed peace

officer. The information shows that the Commission requires a minimum of 643 hours for a

person to become a licensed peace officer. The court takes judicial notice of this information

pursuant to Federal Rule of Evidence 201(c)(2), as the information regarding the minimum

number of hours required can be readily determined from a source whose accuracy cannot be

reasonably questioned. Fed. R. Evid. 201(b)(2). 3 Moreover, even without the court taking

judicial notice of this information from the Commission’s website, there is not a scintilla or hint

of an allegation in the pleadings that the 32 weeks fall below any state-required minimum for a

person to become a licensed peace officer in Texas.


        3
         The court declines the City’s request to take judicial notice of the information in its Appendix.
The court refuses to do so because: (1) such notice is unnecessary for the court to make a ruling, and (2) it
questions whether the information proposed by the City falls within the scope of Federal Rule of
Evidence 201.

Memorandum Opinion and Order – Page 12
       The 32 weeks’ of training of which Plaintiffs complain far exceeds the minimum-

required 643 hours. Thirty-two weeks multiplied by 40 hours per week comes to 1,280 hours,

which is nearly twice that required by the State of Texas. Even if the training were only six

months, the number of hours exceeds 1,000, which is far more than the minimum mandated by

the State of Texas. Plaintiffs’ allegations that the City’s police academy training exhibits a

deliberate indifference to the rights of citizens of the City and was the moving force fail as a

matter of law to sufficiently allege municipal liability against the City.

       With respect to paragraph 23 of Plaintiffs’ Second Amended Complaint, Plaintiffs

combine the incident made the basis of this action and a recent firing of Arlington police officer

Brad Miller to allege that the City condones a pattern of misconduct by its police officers. To

the extent that Plaintiffs are also obliquely asserting municipal liability under the single-incident

principle, in that the City failed to train Andres, such theory fails. This principle comes from

City of Canton v. Harris, 489 U.S. at 390 n.10.          The single-incident exception is usually

“reserved for those cases in which the government actor was provided no training whatsoever.”

Peña, 879 F.3d at 624. Plaintiffs’ allegations fall woefully short of coming within the ambit of

this narrow exception, and no allegations in the pleadings are sufficient for the court to

reasonably infer that Andres received no training at all to become a police officer for the City.

       With respect to former police officer Brad Miller, the reference to him is quite beside the

point and in no way supports Plaintiffs’ theory that a policy or custom of the City was the

moving force behind the death of Juan May. As Miller was discharged, his discharge necessarily

means that the City conducted an investigation and determined that Miller did not follow his

training or violated some aspect of police procedure. The pleadings only mention Miller in

passing, but, at a minimum, the reference shows that the City investigates alleged misconduct of

Memorandum Opinion and Order – Page 13
a police officer against a citizen. More to the point, because Plaintiffs describe the incident as

“recent,” the court reasonably infers that it occurred after the shooting of Juan May and,

therefore, the incident involving Brad Miller has no bearing on the existence of any allegedly

unconstitutional policy or custom at the time of Juan May’s death in June 2014.

       Finally, to the extent that Plaintiffs contend that these two incidents show a pattern or

custom of the City, such allegation is insufficient for the court to conclude that Plaintiffs have

alleged sufficient facts to state a claim upon which relief can be granted. This is so because

“[i]solated violations are not the persistent, often repeated, constant violations that constitute

custom or policy.” Bennett v. City of Slidell, 728 F.2d 762, 768 n.3 (5th Cir. 1984) (citations

omitted) (en banc). Plaintiffs’ Second Amended Complaint is totally devoid of any pattern of

incidents similar to those made the basis of this action.

III.   Andres’s Motion to Dismiss

               A.      Qualified Immunity Standard

       Government officials who perform discretionary functions are entitled to the defense of

qualified immunity, which shields them from suit as well as liability for civil damages, if their

conduct does not violate “clearly established statutory or constitutional rights of which a

reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). A

defendant official must affirmatively plead the defense of qualified immunity. Gomez v. Toledo,

446 U.S. 635, 640 (1980). Andres has asserted this defense in his motion to dismiss and answer.

       In deciding a dispositive motion that raises the defense of qualified immunity, the

Supreme Court initially set forth a mandatory two-part inquiry for determining whether a

government official was entitled to qualified immunity. Saucier v. Katz, 533 U.S. 194, 201

(2001). Under Saucier, a court must determine first whether the facts alleged or shown are

Memorandum Opinion and Order – Page 14
sufficient to make out a violation of a constitutional or federal statutory right. If the record sets

forth or establishes no violation, no further inquiry is necessary. On the other hand, if the

plaintiff sufficiently pleads or establishes that a violation could be made out, the court must

determine whether the right at issue was clearly established at the time of the government

official’s alleged misconduct. Id. The Court relaxed this mandatory sequence in Pearson v.

Callahan, 555 U.S. 223 (2009), and stated, “[W]hile the sequence set forth [in Saucier] is often

appropriate, it should no longer be regarded as mandatory,” and judges “should be permitted to

exercise their sound discretion in deciding which of the two prongs of the qualified immunity

analysis should be addressed first in light of the circumstances in the particular case at hand.” Id.

at 236. In excessive force cases, the second prong of the test “is better understood as two

separate inquiries: whether the allegedly violated constitutional right[] [was] clearly established

at the time of the incident; and if so, whether the conduct of the defendant[] [official] was

objectively unreasonable in light of that then clearly established law.” Hanks v. Rogers, 853 F.3d

738, 744 (5th Cir. 2017) (quoting Tarver v. City of Edna, 410 F.3d 745, 750 (5th Cir. 2005)

(internal quotation marks and citations omitted)); see also Evans v. Ball, 168 F.3d 856, 860 (5th

Cir. 1999); Hare v. City of Corinth, 135 F.3d 320, 326 (5th Cir. 1998); Eugene v. Alief Indep.

Sch. Dist., 65 F.3d 1299, 1305 (5th Cir. 1995).

        Ordinarily, one who pleads an affirmative defense must establish his entitlement to such

defense. In the context of qualified immunity, however, this burden varies from the norm. In this

circuit, the rule is as follows:

        Where . . . [a] defendant pleads qualified immunity and shows he is a
        governmental official whose position involves the exercise of discretion, the
        plaintiff then has the burden to rebut this defense by establishing that the official’s
        allegedly wrongful conduct violated clearly established law. We do not require


Memorandum Opinion and Order – Page 15
       that an official demonstrate that he did not violate clearly established federal
       rights; our precedent places that burden upon plaintiffs.

Pierce v. Smith, 117 F.3d 866, 871-72 (5th Cir. 1997) (internal quotations and citations omitted);

see also Brown v. Callahan, 623 F.3d 249, 253 (5th Cir. 2010).

       A right is “clearly established” only when its contours are sufficiently clear that a

reasonable public official would have realized or understood that his conduct violated the right in

issue, not merely that the conduct was otherwise improper. See Anderson v. Creighton, 483 U.S.

635, 640 (1987); Foster v. City of Lake Jackson, 28 F.3d 425, 429 (5th Cir. 1994). Thus, the right

must not only be clearly established in an abstract sense but in a more particularized sense so that

it is apparent to the official that his actions [what he is doing] are unlawful in light of pre-

existing law. Anderson v. Creighton, 483 U.S. at 640; Stefanoff v. Hays County, 154 F.3d 523,

525 (5th Cir. 1998); and Pierce v. Smith, 117 F.3d at 871.

       In Anderson, 483 U.S. at 641, the Court refined the qualified immunity standard and held

that the relevant question is whether a reasonable officer or public official could have believed

that his conduct was lawful in light of clearly established law and the information possessed by

him. If public officials or officers of “reasonable competence could disagree [on whether the

conduct is legal], immunity should be recognized.” Malley v. Briggs, 475 U.S. 335, 341 (1986);

Gibson v. Rich, 44 F.3d 274, 277 (5th Cir. 1995) (citing Babb v. Dorman, 33 F.3d 472, 477 (5th

Cir. 1994)). Qualified immunity is designed to protect from civil liability “all but the plainly

incompetent or those who knowingly violate the law.” Malley v. Briggs, 475 U.S. at 341.

Conversely, an official’s conduct is not protected by qualified immunity if, in light of clearly

established pre-existing law, it was apparent the conduct, when undertaken, would be a violation

of the right at issue. Foster, 28 F.3d at 429. To preclude qualified immunity, it is not necessary


Memorandum Opinion and Order – Page 16
for a plaintiff to establish that “the [specific] action in question has previously been held

unlawful.” Anderson, 483 U.S. at 640. For an official, however, to surrender qualified immunity,

“pre-existing law must dictate, that is, truly compel (not just suggest or allow or raise a question

about), the conclusion for every like-situated, reasonable government agent that what the

defendant is doing violates federal law in the circumstances.” Pierce v. Smith, 117 F.3d at 882

(emphasis in original and citation omitted); and Stefanoff v. Hays County, 154 F.3d at 525. Stated

differently, while the law does not require a case directly on point, “existing precedent must have

placed the statutory or constitutional question beyond debate.” Ashcroft v. Al-Kidd, 563 U.S.

731, 741 (2011) (citations omitted).

       In analyzing qualified immunity claims, the Supreme Court has “repeatedly told courts

… to not define clearly established law at a high level of generality.” Mullenix v. Luna, 136 S.

Ct. 305, 308 (2015) (citation omitted). Pursuant to Mullenix, courts must consider “whether the

violative nature of particular conduct is clearly established” and must undertake this inquiry “in

light of the specific context of the case, not as a broad general proposition.” Id. (citations and

internal quotations marks omitted).

       To defeat or overcome an official’s qualified immunity defense, a plaintiff’s complaint

must allege specific facts that, if proved, would show that the official’s conduct violated clearly

established constitutional or statutory rights. In cases involving claims of qualified immunity,

often it is appropriate to require a plaintiff to file a detailed reply to address the plea of qualified

immunity. Schultea v. Wood, 47 F.3d 1427, 1433 (5th Cir. 1995) (en banc). “[T]he reply must be

tailored to the assertion of qualified immunity and fairly engage its allegations. A defendant has

an incentive to plead his defense with some particularity because it has the practical effect of

requiring particularity in the reply.” Id. A plaintiff generally must be given the opportunity to

Memorandum Opinion and Order – Page 17
reply with greater specificity in such cases before the court rules on a defendant’s dispositive

motion. Todd v. Hawk, 72 F.3d 443, 446 (5th Cir. 1996).

       A reply, however, is only required when the claims in the complaint are not supported

“with sufficient precision and factual specificity to raise a genuine issue as to the illegality of [a]

defendant’s conduct at the time of the alleged acts.” Schultea, 47 F.3d at 1434. If “the pleadings

on their face show an unreasonable violation of a clearly established constitutional right,” the

assertion of a qualified immunity defense is insufficient to sustain a Rule 12(b)(6) motion to

dismiss. Shipp v. McMahon, 234 F.3d 907, 912 (5th Cir. 2000), overruled in part on other

grounds by McClendon v. City of Columbia, 305 F.3d 314 (5th Cir. 2002) (en banc). In this case,

the Second Amended Complaint serves the same function as a reply.

               B.      Excessive Force

       A plaintiff’s claim for excessive force must be determined according to Fourth

Amendment standards because “all claims that law enforcement officers have used excessive

force – deadly or not – in the course of an arrest, investigatory stop, or other ‘seizure’ of a free

citizen should be analyzed under the Fourth Amendment and its ‘reasonableness’ standard, rather

than under a ‘substantive due process’ approach.” Graham v. Connor, 490 U.S. 386, 395 (1989)

(emphasis in original). Determining whether the force used was reasonable “requires careful

attention to the facts and circumstances of each particular case, including the severity of the

crime at issue, whether the suspect poses an immediate threat to the safety of the officers or

others, and whether [the suspect] is actively resisting arrest or attempting to evade arrest by

flight.” Id. at 396 (citation omitted). The issue of reasonableness centers on whether the officer’s

actions are “objectively reasonable” in light of the facts and circumstances with which he is

faced, without regard to the officer’s underlying intent or motivation. Id. at 397 (citation

Memorandum Opinion and Order – Page 18
omitted). Whether the use of force is reasonable “must be judged from the perspective of a

reasonable officer on the scene, rather than the 20/20 vision of hindsight.” Id. at 396. In applying

Graham, the Fifth Circuit uses a three-part test that requires a plaintiff to show “(1) injury, (2)

which resulted directly and only from a use of force that was clearly excessive, and (3) the

excessiveness of which was clearly unreasonable.” Cooper v. Brown, 844 F.3d 517, 522 (5th Cir.

2016) (citation omitted); Tarver v. City of Edna, 410 F.3d at 751 (citation omitted). Injury can be

one that is physical or psychological. Ikerd v Blair, 101 F. 3d 430, 434 n.9 (5th Cir. 1996).

               C.      Analysis

                       1.     Factual Allegations Relating to Qualified Immunity and
                              Excessive Force

       According to the Second Amended Complaint, Juan May, Andres, and a number of other

individuals were celebrating the birthday party of Edwin Debiew on June 21, 2014. The group

left Pappadeaux’s Seafood Kitchen (“Pappadeaux’s”) in Duncanville, Texas, in a party bus and

traveled to various locations, after which the group began its return to Pappadeaux’s.

       On the return trip, a verbal altercation occurred. Patrick May, a cousin of Juan May,

suggested that Andres dance on a stripper pole located inside the party bus. Andres took offense

to the suggestion, and words were exchanged. Andres wanted to know why Patrick May wanted

him (Andres) to dance on the pole since Patrick May had a “broad” with him. Andres referred to

Patrick May as “suspect” and “a dick in the booty ass nigga.” “Suspect” refers to someone who

another person suspects as being gay or homosexual. “A dick in the booty ass nigga” refers to a

Black male who is gay or homosexual. Both terms are derogatory. The word “broad” is an

offensive term used to refer to a female, and the court is personally familiar with the meaning of

all of these terms. According to Plaintiffs, Juan May attempted to diffuse the tension by dancing


Memorandum Opinion and Order – Page 19
on the pole to amuse those on the bus. Andres was overheard saying to his wife, “These niggas

got me fucked up, and they don’t know who they are fucking with.”

       When the bus arrived at Pappadeaux’s parking lot, some of the persons on the bus

assisted with the cleanup of the bus, and others exited the bus. Juan May, Patrick May, Jindia

Blount, Andres, and Forynthia Andres (Andres’s wife) were among those who exited the bus.

Juan May, at some point, began putting party supplies into the trunk of his vehicle. As Juan May

was putting supplies into his trunk, he had his back to Andres, who was standing a few feet

away. Patrick May walked up to Juan May and whispered some words to him, and Juan May

walked over to Andres and said, “We aren’t going to do all this tonight.” Andres said something

in response to Juan May, and Juan May struck Andres in the face with his hand. What Andres

said to Juan May is unknown. Andres began fighting back, and Patrick May attempted to break

up the fight between Andres and Juan May. Andres struck Patrick May in the face with his hand,

and he and Patrick May began fighting. At some point during the encounter, Andres “lost his

footing.” Juan May walked away as the fight continued between Patrick May and Andres,

although it is not clear in Plaintiffs’ pleadings at what exact point Juan May walked away during

the fight between Andres and Patrick May. Although both Defendants assert that Juan May and

Patrick May were fighting with Andres at the same time, the pleadings really do not support this

contention. Within a few seconds of Juan May walking away, the fight between Andres and

Patrick May ended, and Patrick May then walked away. The entire fight lasted only a couple of

minutes.

       As the fight between Andres and Patrick May ended, Juan May was walking away with

his back to Andres. After the fight ended, Andres got off the ground and ran toward his car, past

his wife. Andres’s wife stated that he had a gun in the car. She then unlocked the vehicle

Memorandum Opinion and Order – Page 20
remotely, and Andres, at some point, entered his car. His wife, while standing only a few feet

away, took no steps to get into the vehicle with Andres. As Andres was running to his car,

“unknown” people in the area began yelling that Andres was about to get a firearm or gun.

According to Plaintiffs, Juan May ran after or followed Andres to “calm him” and to prevent him

from obtaining a firearm and escalating what had already transpired. Juan May did not run after

Andres until he heard statements that Andres was running to his car to get a firearm or gun. Juan

May made physical contact with Andres during the encounter at Andres’s car when he tried to

prevent Andres from retrieving his firearm. From this physical contact, the court can reasonably

infer that, at a minimum, some type of struggle occurred between Juan May and Andres.

        Initially, there appears to be some conflict and confusion as to when Andres was

identified as a police officer as reflected in Plaintiffs’ Second Amended Complaint; however,

paragraph 15 states, “Following Officer Andres’ statement that he was a ‘cop,’ he entered his

vehicle, reached down and retrieved his gun.” Later in that same paragraph, Plaintiffs allege

that, “As he raised from his vehicle, Officer Andres again stated he was a cop and fired a bullet

into the chest of Juan May.” Yet in another part of their pleadings, Plaintiffs assert that Andres

“announced himself as a police officer multiple times prior to retrieving his off-duty firearm.”

Pls.’ Sec. Am. Compl. ¶ 32. 4 After being shot by Andres, Juan May “backed away” and fell to


        4
          Paragraph 15 of Plaintiffs’ Second Amended Complaint alleges that James Birdine stated that it
was Forynthia Andres who stated that Andres was a police officer. In this same paragraph, Plaintiffs
allege that Jindia May Blount “does not recall Officer Andres announcing himself as a police officer at
all[.]” This of course, does not mean that Andres never announced that he was a police officer; it simply
means that she cannot recall or remember whether Andres made such announcement and, therefore, this
statement is neutral, meaning that she does not know whether he made such announcement. Still, another
statement in paragraph 15, attributed to Jindia May Blount, alleges that Andres did not announce himself
as a police officer until officers of the Duncanville Police Department arrived on the scene. In the final
analysis, Plaintiffs acknowledge and concede that Andres “announced himself as a police officer multiple
times prior to retrieving his off-duty firearm,” and that the “announcement that he was a ‘cop’ placed
individuals on notice that he had entered into his official capacity as an officer of the law.” Pls.’ Sec. Am.

Memorandum Opinion and Order – Page 21
the ground. He was later transported to Methodist Hospital by ambulance and pronounced dead

on June 22, 2014, shortly after one o’clock a.m.

          The fight between Juan May and Andres, and that between Andres and Patrick May, did

not involve weapons. The two fights were fistfights. At no time did Patrick May have a weapon

of any kind in his possession. A weapon was not involved until Andres used a firearm to shoot

Juan May during the later encounter at Andres’s vehicle. From the point when Andres got up

from the ground until he shot and killed Juan May took approximately 45 to 60 seconds.

          Andres contends that the facts as alleged by Plaintiffs show that he is entitled to qualified

immunity and that all federal claims against him should be dismissed. The court agrees, and

elects to do its analysis under the second prong of Saucier, namely, whether the right at issue

was clearly established at the time of the public official’s alleged misconduct. Pearson, 555 U.S.

at 236.

                         2.      Discussion

          Andres cites several cases that he contends are similar to the circumstances presented in

this case: Romero v. City of Grapevine, 888 F.3d 170 (5th Cir. 2018); Mendez v. Poitevent, 823

F.3d 326 (5th Cir. 2016); and Colson v. Barnhart, 130 F.3d 96 (5th Cir. 1997). These cases are

not cases with circumstances or facts similar to this case. First, all three of these cases are

summary judgment cases with developed factual records. The current case is at the motion-to-

dismiss stage, and the court is bound by the standard that it set forth earlier. A case involving a

summary judgment motion or a trial is not authority for dealing with a Rule 12(b)(6) motion,

unless the case specifically states or holds that a party has failed to allege, assert, or set forth



Compl. ¶ 32. This statement by Plaintiffs, from the court’s perspective, satisfies the court that Juan May
knew that Andres was a police officer prior to the time Andres fired the fatal shot.

Memorandum Opinion and Order – Page 22
sufficient facts to state a claim upon which relief can be granted; or the case cites some principle

of law that would apply equally to the analysis of a motion to dismiss and motion for summary

judgment. As this court has repeatedly stated herein, and in other cases, a Rule 12(b)(6) motion

only tests the sufficiency of the allegations in the pleadings. Summary judgment cases and trials

test the sufficiency of the evidence. Cases that deal with a summary judgment or trial rarely

assist the court in any manner as to whether a party has sufficiently pleaded allegations to state a

claim upon which relief can be granted.

        Second, the facts in the three cases relied upon by Andres are not remotely similar to the

facts alleged in this case. The facts presented in Romero, Mendez, and Colson all show that the

conduct of the law enforcement officers in question was not objectively unreasonable. In other

words, a reasonable officer faced with the facts presented could have believed that the use of

deadly force was justified, as the officers in each case were faced with an immediate threat of

serious bodily injury or harm. 5 Notwithstanding this erroneous reliance, the inquiry does not end

here, as a plaintiff must set forth allegations that, if proved to be true, demonstrate that an

officer’s conduct was objectively unreasonable. Further, the question that the court has to

resolve is “whether the violative nature of the particular conduct is clearly established.”

Ashcroft, 563 U.S. at 742 (citations omitted).

        The essence of Plaintiffs’ argument regarding qualified immunity is that, even though

Juan May threw the first punch and struck Andres in the face, the fight between him and Andres,

and that between Andres and Patrick May, was over; and that the use of deadly force against an


        5
          Andres advances the narrative that he was badly beaten by Juan and Patrick May, and he wants
the court to accept this narrative. Although evidence not available to the court may support Andres’s
narrative, the live pleadings do not support this version. The court is confined to the pleadings and cannot
consider matters outside the pleadings.

Memorandum Opinion and Order – Page 23
unarmed Juan May was unjustified and objectively unreasonable. Their argument is that Juan

May ran after Andres to prevent him from obtaining a firearm and avoiding what ultimately took

place—the death of Juan May at the hands of Andres. Parallel to this theory, Plaintiffs in

essence contend that Andres unnecessarily created or manufactured a dangerous situation or, at a

minimum, revived an incident that had already concluded.

       In reviewing the pleadings and making reasonable inferences based on the pleadings, the

court focuses on the cogent and salient allegations of Plaintiffs’ Second Amended Complaint.

First, Juan May struck Andres in the face after Andres said something to him. Nothing in the

pleadings indicates that this blow was justified. In other words, there is not any indication that

what Andres said to Juan May constituted a threat to use violence against Juan May, put him in

harm’s way, or caused him to fear for his safety.

       Second, Juan May ran behind Andres and caught up with him at Andres’s vehicle. In

parsing the pleadings and looking at them in the light most favorable to Plaintiffs, the court is

satisfied that Andres announced himself as a police officer or “cop” in sufficient time prior to the

firing of the fatal shot for Juan May to hear Andres and withdraw from him. By Plaintiffs’ own

admission, this announcement was made several times before Andres got into his vehicle.

Despite this announcement, Juan May did not retreat from Andres or stop struggling with him.

There was some level of a struggle between Andres and Juan May before Andres finally

obtained his gun and fatally shot Juan May. As stated earlier, from the time Andres got up from

the ground in his fight with Patrick May until he shot Juan May was 45-60 seconds. From what

the court can ascertain from reading the pleadings, the confrontation was a tense and rapidly

evolving event, and a court must give due consideration to the speed in which matters can unfold

or develop during confrontations.

Memorandum Opinion and Order – Page 24
       Plaintiffs emphasize that the earlier fights were those involving fists and no weapons.

While this is true, a person can be seriously injured or even killed by being struck with another’s

fists. Further, Plaintiffs do not allege or set forth any allegations regarding the physical size of

Andres or Juan May. This certainly can be a factor regarding the use of deadly force and the

injury an officer might suffer during an encounter. Also, when Andres was at his vehicle, he

encountered an individual with whom he had just fought and, despite the announcements that he

was a police officer, the individual continued to advance and engage in physical contact with

him.

       The shouts from bystanders that Andres was running to his car to get a firearm or a gun is

not outcome-determinative, even though Andres ultimately obtained a weapon. The ultimate

inquiry as to whether an officer is entitled to qualified immunity regarding the use of deadly

force is restricted to whether the officer or another individual was in danger at the time the force

was used. As the Fifth Circuit has stated, “[R]egardless of what had transpired up until the

shooting itself, [the decedent’s] movements gave the officer reason to believe, at that moment,

that there was a threat of physical harm.” Fraire v. City of Arlington, 957 F. 2d 1268, 1276 (5th

Cir. 1992) (citation omitted).

       Considering the allegations pleaded in the light most favorable to Plaintiffs and

acknowledging that Juan May suffered a fatal injury, the court cannot say that Andres’s act of

shooting Juan May was objectively unreasonable under the circumstances. Stated another way,

the use of deadly force by Andres was not clearly excessive or clearly unreasonable. In coming

to this conclusion, the court does not take into account Andres’s underlying intent or motivation

but only considers the facts and circumstances with which he was faced at the time he fired the

fatal shot. See Graham, 490 U.S. at 397. Moreover, if reasonable, competent police officers

Memorandum Opinion and Order – Page 25
could disagree as to the legality of an officer’s conduct in light of the applicable law and

information possessed by that officer at the time he or she acts, qualified immunity applies.

Malley, 475 U.S. at 341. The court expressly determines that, at a minimum, reasonable police

officers could disagree as to the use of deadly force by Andres on June 21, 2014. Accordingly,

this serves as an alternative basis for Andres’s entitlement to qualified immunity.

IV.     Miscellany

                A.      Punitive and Exemplary Damages

        The court has previously ruled that punitive or exemplary damages are not recoverable

against the City regarding Plaintiffs’ federal claims and cited City of Newport v. Fact Concerts,

Inc., 453 U.S. 247, 271 (1981), for this holding. This ruling applies to Andres to the extent he is

sued in his official capacity, as an official-capacity suit is to be treated as a suit against the entity

that hires the public employee or official. Hafer v. Melo, 502 U.S. 21, 25 (1991). Likewise, to

the extent Andres is sued in his official capacity, Plaintiffs’ municipal liability claim against him

also fails. These rulings stand, and the court will not revisit or alter them.

                B.      Standing of Jindia Blount

        The court has ruled on whether Jindia Blount can maintain claims in her individual

capacity and held that she cannot do so regarding the Texas Wrongful Death and Survival

statutes. The court will not revisit or change this ruling.

                C.      Status of Plaintiffs’ Claims Under the Wrongful Death and Survival
                        Statutes

        Except for Jindia Blount attempting to assert claims in her individual capacity, the court

is not certain of the status of these claims regarding other Plaintiffs, as it is not aware of any

motion or request to dismiss these claims specifically. A person is allowed under § 1983 to seek


Memorandum Opinion and Order – Page 26
damages under these statutes. Rhyne, 973 F. 2d at 390-91 (citations omitted); Pluet v. Frasier,

355 F. 3d 381, 383 (5th Cir. 2004) (citation omitted). The court, however, does not recall them

being addressed sufficiently in the context of § 1983. Both Defendants urge the court to dismiss

all of the federal claims, yet there is not sufficient discussion of the dismissal of the state-law

claims under the Wrongful Death and Survival Statutes. The parties are to clarify in writing the

status of these claims. Any explanation or clarification 6 may not exceed seven pages, excluding

the signature page, and the clarification must be filed by March 27, 2019.

                 D.      Amendment of Pleadings

       The provision of Rule 15(a)(2) of the Federal Rules of Civil Procedure that states “[t]he

court should freely give leave when justice so requires” is not without limitation. The decision to

allow amendment of a party’s pleadings is within the sound discretion of the district court.

Foman v. Davis, 371 U.S. 178, 182 (1962); Norman v. Apache Corp., 19 F.3d 1017, 1021 (5th

Cir. 1994) (citation omitted). In determining whether to allow an amendment of the pleadings, a

court considers the following: “undue delay, bad faith or dilatory motive on the part of the

movant, repeated failure to cure deficiencies by amendments previously allowed, undue

prejudice to the opposing party by virtue of allowance of the amendment, [and] futility of

amendment.” Foman, 371 U.S. at 182; Schiller v. Physicians Res. Grp. Inc., 342 F.3d 563, 566

(5th Cir. 2003) (citation omitted).

       As Plaintiffs maintain that their Second Amended Complaint adequately states claims

upon which relief can be granted, the court concludes that Plaintiffs have stated their best case

after “three bites at the apple.” As the Fifth Circuit aptly stated, “[a]t some point, a court must

decide that [Plaintiffs have] had fair opportunity to make [their] case; if, after that time, a cause

       6
           This requirement also applies Andres’s argument in Section IV(A) of his motion to dismiss.

Memorandum Opinion and Order – Page 27
of action has not been established, the court should finally dismiss the suit.”           Jacquez v.

Procunier, 801 F.2d 789, 792 (5th Cir. 1986). As Plaintiffs have pleaded their “best case,”

permitting a fourth pleading attempt would be an inefficient use of the parties’ and court’s

resources; and given the age of this case, would cause unnecessary and undue delay; and would

be futile. Accordingly, the court allows no further amendment of pleadings.

V.     Conclusion

       For the reasons herein stated, the court grants Defendant City of Arlington’s Third

Motion to Dismiss Under Rules 12(b)(1) and 12(b)(6) (Doc. 28) to the extent that all federal

claims are dismissed with prejudice; and also grants Defendant Thedrick Andres’ Motion to

Dismiss Plaintiffs’ Second Amended Complaint (Doc. 30) with respect to Plaintiffs’ federal

claims, and dismisses with prejudice such claims. Further, the court directs the parties to

clarify with specificity the status of the state law claims, as directed herein, and the clarification

shall be filed by March 27, 2019.

       It is so ordered this 20th day of March, 2019.




                                                      _________________________________
                                                      Sam A. Lindsay
                                                      United States District Judge




Memorandum Opinion and Order – Page 28
